UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-4717


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY LAMONTT SMITH, a/k/a Marion Alexander Smith, Jr., a/k/a
Jermaine Arcel Turner, a/k/a G, a/k/a Black,

                Defendant -    Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:11-cr-00472-PMD-1)


Submitted:   July 24, 2014                    Decided: July 28, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed in part, dismissed in part, and remanded by unpublished
per curiam opinion.


Janis   Richardson   Hall,   Greenville,  South Carolina,  for
Appellant.    Sean Kittrell, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gary Lamontt Smith pled guilty, pursuant to a Federal

Rule     of   Criminal   Procedure   11(c)(1)(C)       plea   agreement,    to

conspiracy to possess with intent to distribute one kilogram or

more of heroin, in violation of 21 U.S.C. § 846 (2012).                    The

district court imposed the 228-month sentence specified in the

plea agreement.      On appeal, counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious grounds for appeal, but questioning whether

Smith’s plea was knowing and voluntary.               Smith was advised of

his right to file a pro se supplemental brief, but has not filed

one.   The Government declined to file a brief.

              Because Smith did not move in the district court to

withdraw his guilty plea, we review the guilty plea hearing for

plain error.      United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).      “To establish plain error, [Smith] must show that

an error occurred, that the error was plain, and that the error

affected his substantial rights.”               United States v. Muhammad,

478 F.3d 247, 249 (4th Cir. 2007).                 Even if Smith satisfies

these requirements, “correction of the error remains within [the

court’s] discretion, which [the court] should not exercise . . .

unless the error seriously affect[s] the fairness, integrity or

public    reputation     of   judicial       proceedings.”    Id.   (internal

quotation marks and citation omitted).             Our review of the record

                                         2
leads    us     to    conclude        that    the    district       court          substantially

complied with Rule 11 in accepting Smith’s guilty plea, which

Smith entered knowingly and voluntarily.                            We therefore affirm

Smith’s conviction.

              Subject to narrow exceptions, a defendant who agrees

to    and     receives       a      particular           sentence      pursuant         to     Rule

11(c)(1)(C), may not appeal that sentence.                             18 U.S.C. § 3742(a)

(2012); United States v. Calderon, 428 F.3d 928, 932 (10th Cir.

2005).      In this case, the district court imposed the specified

sentence, which did not exceed the statutory maximum.                                   Moreover,

the   sentence        was    not      imposed       as    a     result    of       an   incorrect

application of the Sentencing Guidelines because it was based on

the     parties’       agreement        and     not        on    the     district        court’s

calculation of the Guidelines.                  United States v. Brown, 653 F.3d

337, 339-40 (4th Cir. 2011); United States v. Cieslowski, 410

F.3d 353, 364 (7th Cir. 2005).                        We therefore dismiss Smith’s

appeal of his sentence.

              Accordingly, we affirm the judgment of the district

court    with      respect     to     Smith’s       conviction      and       we    dismiss     the

appeal      with     respect     to    Smith’s       sentence.           We    remand     to    the

district      court     with        instructions          to     correct       the      judgment,

pursuant to Fed. R. Crim. P. 36, to reflect that the statute of

conviction is 21 U.S.C. § 846 (2012).



                                                3
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

This court requires that counsel inform Smith, in writing, of

the right to petition the Supreme Court of the United States for

further review.     If Smith requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move    in    this   court    for    leave    to   withdraw   from

representation.     Counsel’s motion must state that a copy thereof

was served on Smith.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in   the   materials

before    this   court   and    argument      would   not     aid   the   decisional

process.

                   AFFIRMED IN PART, DISMISSED IN PART, AND REMANDED




                                         4